938 A.2d 1015 (2007)
CHESTER-UPLAND SCHOOL DISTRICT, Appellant,
v.
PENNSYLVANIA DEPARTMENT OF EDUCATION, Gerald L. Zahorchak, Secretary of Education; and Michael J. Masch, Secretary of Budget, Appellees.
Supreme Court of Pennsylvania.
December 27, 2007.


*1016 ORDER

PER CURIAM.
AND NOW, this 27th day of December, 2007, the Joint Application is hereby DISMISSED AS MOOT. See Opinion and Order at Commonwealth of Pennsylvania, Dep't of Education v. Chester-Upland Special Board of Control et al., 2007 WL 4533427, 42 MAP 2007, ___ Pa. ___, 938 A.2d 1000 (2007).